Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 1 of 14




                             IN THE UNITED STATES DISTRICT COURT
                                    DISTRICT OF COLORADO


   Civil Action No. 19-cv-02818-DDD-KLM

   CAROL NICHOLS, on behalf of herself and
    similarly situated employees,

            Plaintiff

            v.

   DENVER HEALTH AND HOSPITAL AUTHORITY

            Defendants.

                                                 ANSWER

            Defendant Denver Health and Hospital Authority (“Defendant”), by and through its counsel,

   Lewis Brisbois Bisgaard & Smith LLP, hereby submits its Answer to Plaintiffs’ Complaint and Jury

   Demand (“Complaint”). Defendant denies each and every allegation contained in the Complaint that

   is not specifically admitted below.

                                       NATURE OF THE ACTION

            The allegations and summary contained in the “Nature of the Action” section of the

   Complaint are legal conclusions to which no response is required. To the extent a response is

   required, Defendant denies the allegations directed at Defendant.

                                      JURISDICTION AND VENUE

            1.        Defendant admits that jurisdiction in this court is proper. Defendant denies the

   remaining allegations in Paragraph 1 of the Complaint.

            2.        Defendant admits that jurisdiction in this court is proper. Defendant denies the




   4818-9532-6382.1                                   1
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 2 of 14




   remaining allegations in Paragraph 2 of the Complaint.

            3.        Defendant admits that Plaintiff provided a notice of claims and preservation notice to

   Defendant. Defendant further admits that the notice is a written communication which contents

   speak for itself. Defendant denies the allegations in Paragraph 3 of the Complaint to the extent they

   are inconsistent with the notice.

            4.        Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 4 of the Complaint and therefore denies same.

            5.        Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 5 of the Complaint and therefore denies same.

            6.        The allegations in Paragraph 6 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 6 of the Complaint.

                                                   PARTIES

            7.        Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 7 of the Complaint and therefore denies same.

            8.        Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 8 of the Complaint and therefore denies same.

            9.        Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 9 of the Complaint and therefore denies same.

            10.       The allegations in Paragraph 10 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 10 of the Complaint. Defendant further affirmatively states that Plaintiff was employed




   4818-9532-6382.1                                     2
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 3 of 14




   by Defendant as an Employee Relations Investigator.

            11.       The allegations in Paragraph 11 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 11 of the Complaint.

            12.       The allegations in Paragraph 12 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 12 of the Complaint.

                                       GENERAL ALLEGATIONS

            13.       Defendant admits that it hired Plaintiff as an Employee Relations Investigator

   effective January 1, 2017. Defendant is without sufficient information to admit or deny the

   remaining allegations in Paragraph 13 of the Complaint and therefore denies same.

            14.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 14 of the Complaint and therefore denies same.

            15.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 15 of the Complaint and therefore denies same.

            16.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 16 of the Complaint and therefore denies same.

            17.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 17 of the Complaint and therefore denies same.

            18.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 18 of the Complaint and therefore denies same.

            19.       Defendant is without sufficient information to admit or deny the allegations in




   4818-9532-6382.1                                   3
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 4 of 14




   Paragraph 19 of the Complaint and therefore denies same.

            20.       Defendant admits that it hired Michelle Fournier-Johnson as Chief Human Resources

   Officer in 2017. Defendant is without sufficient information to admit or deny the remaining

   allegations in Paragraph 20 of the Complaint and therefore denies same.

            21.       Denied.

            22.       Defendant admits that Michelle Fournier-Johnson hired Sheila Paukert as the

   Associate Chief Human Resources Officer. Defendant denies the remaining allegations in Paragraph

   22 of the Complaint.

            23.       Denied.

            24.       Denied.

            25.       Denied.

            26.       Denied.

            27.       Denied.

            28.       Denied.

            29.       Defendant admits that Plaintiff met with Sheila Paukert in the course of her duties as

   an Employee Relations Investigator. Defendant denies the remaining allegation in Paragraph 29 of

   the Complaint.

            30.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 30 of the Complaint and therefore denies same.

            31.       Defendant admits that it hired Jill Damman as the Employee Relations Director, a

   role in which she supervised Plaintiff. Defendant denies the remaining allegations in Paragraph 31

   of the Complaint.




   4818-9532-6382.1                                     4
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 5 of 14




            32.       Denied.

            33.       Denied.

            34.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 34 of the Complaint and therefore denies same.

            35.       Defendant is without sufficient information to admit or deny the allegation that

   Plaintiff requested permission to volunteer on a Diversity and Inclusion Project and therefore denies

   same. Defendant denies the remaining allegations in Paragraph 35 of the Complaint.

            36.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 36 of the Complaint and therefore denies same.

            37.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 37 of the Complaint and therefore denies same.

            38.       Defendant admits that Plaintiff and Jill Damman had a working relationship.

   Defendant denies the remaining allegations in Paragraph 38 of the Complaint.

            39.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 39 of the Complaint and therefore denies same.

            40.       Defendant admits that Plaintiff submitted a request to work from home multiple days

   per week for an indefinite period as an accommodation. Defendant is without sufficient information

   to admit or deny the remaining allegations in Paragraph 40 of the Complaint and therefore denies

   same.

            41.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 41 of the Complaint and therefore denies same.

            42.       On information and belief, Defendant denies the allegations in Paragraph 42 of the




   4818-9532-6382.1                                    5
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 6 of 14




   Complaint.

            43.       Defendant admits that on June 21, 2019, Jill Damman requested a meeting with

   Plaintiff. Defendant is without sufficient information to admit or deny the remaining allegations in

   Paragraph 43 of the Complaint and therefore denies same.

            44.       Defendant admits that, at the June 21, 2019 meeting, Jill Damman informed Plaintiff

   that she was being terminated for making material misstatements in an investigative report.

   Defendant further admits that, despite several prior opportunities to explain the deficiencies in the

   investigative report, at the June 21, 2019 meeting, Plaintiff, for the first time, offered excuses for

   preparing a false report. Defendant denies the remaining allegations in Paragraph 44 of the

   Complaint.

            45.       Defendant admits that, in the course of the June 21, 2019 meeting, Plaintiff requested

   that Defendant pursue an alternative to termination. Defendant specifically denies the allegation that

   Jill Damman stated she did not make the decision to terminate Plaintiff, that Jill Damman cried

   during the meeting, or that the meeting lasted two hours. Defendant denies the remaining allegations

   in Paragraph 45 of the Complaint.

            46.       Denied.

            47.       Defendant admits that, on June 28, 2019, Jill Damman completed an Accountability

   Based Performance document explaining the basis for Plaintiff’s termination. Defendant further

   admits that Plaintiff’s termination was categorized within “Overall Job Performance,” but denies that

   Plaintiff was terminated for any reason other than the reporting of false information regarding an

   investigation.

            48.       Plaintiff admits that Plaintiff received a rating of “Successful” on her March 6, 2019




   4818-9532-6382.1                                     6
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 7 of 14




   Performance Appraisal. Defendant further admits that Plaintiff has quoted from the Performance

   Appraisal. Defendant affirmatively states that the best evidence of the Performance Appraisal is the

   entire document, rather than specific excerpts cited by Plaintiff.

            49.       Denied.

                                               Count I:
                      Unlawful Disparate Treatment Discrimination Under Title VII

            50.       Paragraph 50 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            51.       The allegations in Paragraph 51 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 51 of the Complaint.

            52.       Defendant admits that Plaintiff’s most recent Performance Appraisal rated her as

   successful. Defendant denies the remaining allegations in Paragraph 52 of the Complaint and

   affirmatively states that Plaintiff was terminated for falsifying a report on an investigation.

            53.       Defendant admits that Plaintiff was terminated without engaging in a “performance

   rehabilitation process.” Defendant affirmatively states that such processes do not apply to the

   circumstances of Plaintiff’s termination.

            54.       Denied.

            55.       Denied.

            56.       Denied.




   4818-9532-6382.1                                   7
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 8 of 14




            57.       Denied.1

            58.       Denied.

            59.       Denied.

                      Count II: Race Discrimination in Violation of 42 U.S.C. § 1981

            60.       Paragraph 60 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            61.       The allegations in Paragraph 61 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 61 of the Complaint.

            62.       Defendant admits that Plaintiff’s most recent Performance Appraisal rated her as

   successful. Defendant denies the remaining allegations in Paragraph 62 of the Complaint and

   affirmatively states that Plaintiff was terminated for falsifying a report on an investigation.

            63.       Defendant admits that Plaintiff was terminated without engaging in a “performance

   rehabilitation process.” Defendant affirmatively states that such processes do not apply to the

   circumstances of Plaintiff’s termination.

            64.       Denied.

            65.       Denied.

            66.       Denied.



            1
             Paragraph 57 and the following paragraphs in the Complaint are incorrectly numbered
   starting at “55.” Defendant refers to all such paragraphs in the order in which they appear in the
   Complaint.




   4818-9532-6382.1                                   8
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 9 of 14




            67.       Denied.

            68.       Denied.

            69.       Denied.

                  Count III: Unlawful Disparate Impact Discrimination under Title VII

            70.       Paragraph 70 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            71.       Defendant admits that certain positions in Denver Health’s Human Resources

   department require a bachelor’s degree.

            72.       Denied.

            73.       Denied.

            74.       Denied.

            75.       Denied.

            76.       Denied.

                                Count IV: Unlawful Retaliation Under Title VII

            77.       Paragraph 77 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            78.       Defendant admits that Plaintiff participated in external investigations at the behest of

   Defendant. Defendant is without sufficient information to admit or deny the remaining allegations in

   Paragraph 78 of the Complaint and therefore denies same.

            79.       Denied.




   4818-9532-6382.1                                      9
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 10 of 14




            80.       Denied.

            81.       Denied.

            82.       Denied.

            83.       Denied.

    Count V: Unlawful Failure to Accommodate in Violation Section 102(b)(5) of the ADA, 42
                                     U.S.C. § 12112(b)(5)

            84.       Paragraph 84 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            85.       Defendant is without sufficient information to admit or deny the allegations in

   Paragraph 85 of the Complaint and therefore denies same.

            86.       Defendant admits that Plaintiff submitted a request for an accommodation of working

   from home two days per week, but denies that Plaintiff’s request was on a temporary basis.

   Defendant affirmatively states that Plaintiff’s request for accommodation was handled by different

   employees who had no role in the decision to terminate Plaintiff.

            87.       Denied.

            88.       Defendant admits that Plaintiff informed Defendant shortly before her termination

   that she conducted interviews via telephone.            Defendant denies that Plaintiff’s requested

   accommodation, as originally framed, was feasible without imposing an undue hardship.

            89.       Denied.

            90.       Denied.

          Count VI: Unlawful Termination in Violation of Section 102(b)(1) of the ADA, 42
                                     U.S.C. § 12112(b)(1)




   4818-9532-6382.1                                   10
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 11 of 14




            91.       Paragraph 91 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            92.       Denied.

            93.       Denied.

            94.       Denied.

            95.       Denied.

                  Count VII: Unlawful Retaliation Under the ADA, 42 U.S.C. § 12203(a)

            96.       Paragraph 96 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all

   admissions and denials as set forth in previous paragraphs as if set forth herein.

            97.       The allegations in Paragraph 97 of the Complaint are legal conclusions to which no

   response is required. To the extent a response is required, Defendant denies the allegations in

   Paragraph 97 of the Complaint.

            98.       Denied.

            99.       Denied.

            100.      Denied.

            101.      Denied.

            102.      Denied.

                                     Count VIII: Promissory Estoppel

            103.      Paragraph 103 of the Complaint is a general incorporation paragraph to which no

   response is required. To the extent a response is required, Defendant incorporates by reference all




   4818-9532-6382.1                                   11
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 12 of 14




   admissions and denials as set forth in previous paragraphs as if set forth herein.

            104.      Defendant is without sufficient information to admit or deny Paragraph 104 of the

   Complaint and therefore denies same.

            105.      Denied.

            106.      Defendant is without sufficient information to admit or deny Paragraph 106 of the

   Complaint and therefore denies same.

            107.      Defendant is without sufficient information to admit or deny Paragraph 107 of the

   Complaint and therefore denies same.

            108.      Denied.

            109.      Denied.

                                            PRAYER FOR RELIEF

            Defendant denies each and every claim for relief made by Plaintiff.

                                         AFFIRMATIVE DEFENSES

            The following affirmative defenses are asserted upon information and belief. Defendant is

   not assuming the burden of proving any fact, issue, or element of a cause of action where such a

   burden properly belongs to Plaintiffs, and nothing stated herein is intended or shall be construed as

   an acknowledgement that any particular issue or subject matter is relevant to Plaintiffs’ allegations.

   Defendant reserves the right to assert additional affirmative defenses should subsequent discovery or

   disclosure so require.

            1.        Plaintiffs’ Complaint, and each claim for relief alleged, fails to state a claim upon

   which relief can be granted.

            2.        Plaintiff failed to complete all prerequisites to filing this suit.




   4818-9532-6382.1                                      12
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 13 of 14




            3.        Any injuries, losses or damages suffered by Plaintiff were the result of Plaintiff’s

   wrongdoing.

            4.        Plaintiff has failed to reasonably mitigate her alleged damages, if any.

            5.        Plaintiff’s claims, or parts thereof, are barred by the doctrine of waiver, estoppel and

   ratification.

            6.        Plaintiff’s claims are barred by the doctrine of laches.

            7.        Defendant acted at all times in good faith.

            8.        Defendant did not knowingly, willfully, or recklessly violate any applicable state or

   federal law.

            9.        Plaintiff lacks standing to assert some or all of the claims contained in the Complaint.

            10.       Plaintiff cannot meet the requirements to bring a class action under Fed. R. Civ. P. 23.

            11.       Defendant reserves the right to assert any additional affirmative defenses or to

   withdraw one or more of the defenses set forth above as appropriate after further investigation and

   discovery pursuant to the Federal Rules of Civil Procedure.

            WHEREFORE, Defendant respectfully requests this Court enter one or more judgments

   and/or orders in its favor:

            a.        Dismissing the Complaint with prejudice;

            b.        Awarding Defendant its reasonable attorney’s fees, costs and expenses incurred in

   defending against this action, pursuant to applicable law; and

            c.        Granting to Defendant such other and further relief as is just, warranted and

   reasonable under the circumstances.




   4818-9532-6382.1                                     13
Case 1:19-cv-02818-DDD-KLM Document 15 Filed 12/02/19 USDC Colorado Page 14 of 14




   Dated: December 2, 2019             Respectfully Submitted,


                                       By:     s/ Benjamin Warren Hudgens
                                             Alice Conway Powers (#47098)
                                             Jon Jay Olafson (#43504)
                                             Benjamin Warren Hudgens (#51476)
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                             1700 Lincoln Street, Suite 4000
                                             Denver, Colorado 80203
                                             Phone: (303) 861-7760
                                             Fax: (303) 861-7767
                                             Email: Alice.Powers@lewisbrisbois.com
                                                    Jon.Olafson@lewisbrisbois.com
                                                    Benjamin.Hudgens@lewisbrisbois.com
                                             Attorneys for Defendant Denver Health
                                             and Hospital Authority

                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 2nd day of December, 2019, a true and correct copy of the
   ANSWER was served via CM/ECF system which will send notification of the filing to the
   following:

   Merrily S. Archer, Esq., M.S.W.
   EEO Legal Solutions LLC
   600 17th Street, Suite 2800-S
   Denver, CO 80202
   archerm@eeolegalsolutions.com

                                                   /s/ Benjamin Warren Hudgens
                                                   A duly signed original is on file at the Law
                                                   Offices of LEWIS BRISBOIS




   4818-9532-6382.1                             14
